DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendments to the claims were received on September 28, 2020.  These amendments overcome the previous rejections under 35 U.S.C. 112(a) for lack of enablement and lack of written description.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 7-9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the coefficient of the function is generated by the controller.  It is unclear as to the process or calculations that generate the coefficient (or coefficients in claims 15 and 16).  Since the claims do not state how the coefficients are calculated, the method steps are omitted and the claims are indefinite.   

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the time constant is calculated and used.  It is unclear as to how the controller calculates or assigns the time constant.  Since the claims do not state how the time constant is calculated, the method steps are omitted and the claims are indefinite.   

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the slope of the line is calculated.  Please note that claim 11 states that the slope is a predetermined value making claim 11 definite with regard to the slope; however, this limitation is not present in claim 8.  Regarding claim 8, it is unclear as to how the controller calculates or assigns the slope of the line.  Since the claims do not state how the slope is calculated, the method steps are omitted and the claims are indefinite.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maki et al. (USPN 5,720,265).

Regarding claim 1, Maki teaches an engine operating method, comprising: adjusting an amount of fuel supplied to a cylinder (title; abstract; column 2, lines 30-37) via a controller (figure 1, element 34; figure 3, element 70) according to a cylinder lambda deviation generated via a line describing a relationship between a fuel mass multiplier and a coefficient of a function describing output of an oxygen sensor to a step change in fuel mass (column 5, lines 6-32; Using the broadest reasonable interpretation of the controller’s functions, the prior art is capable of performing the functions described and it meets the limitation.).

Regarding claim 8, Maki teaches an engine operating method, comprising: adjusting an amount of fuel supplied to a cylinder (title; abstract; column 2, lines 30-37) via a controller (figure 1, element 34; figure 3, element 70) according to a slope of a line describing a relationship between a fuel mass multiplier and a coefficient of a function describing output of an oxygen sensor to a step change in fuel mass (column 5, lines 6-32; Using the broadest reasonable interpretation of the controller’s functions, the prior art is capable of performing the functions described and it meets the limitation.).

Regarding claim 15, Maki teaches a system (column 4, lines 9-11), comprising: 
an engine (figure 1, element 10) including an oxygen sensor (figure 1, element 54; column 5, lines 6-14) and a plurality of cylinders (column 4, lines 12-13); and 
a controller (figure 1, element 34; figure 3) including executable instructions stored in non-transitory memory (figure 3, element 70) to determine equation of a line describing a relationship between a fuel mass multiplier and a first coefficient of a function describing output of an oxygen sensor to a step change in fuel mass (column 5, lines 14-32; this is considered functional language.  As long as the prior art is capable of performing the function it meets the limitation.).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed September 28, 2020, with respect to the rejections under 35 U.S.C. 112(a) and the rejections of claims 6, 17, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  These rejection have been withdrawn. 

Applicant's arguments filed September 28, 2020 have been fully considered but they are not persuasive.  The rejection of claims 1, 2, 7-9, 15, and 16 under 35 U.S.C. 112(b) and the rejections of claims 1, 8, and 15 under 35 U.S.C. 102(a)(1) and 102(a)(2) have been maintained.

Regarding applicant’s argument, on pages 10-11, that the applicant is under no obligation to recite the entire specification in the claims in response to the missing essential steps in claims 1, 2, 7-9, 15 and 16, examiner maintains that the entirety of the specification has no bearing on the indefiniteness of the claims that have been rejected as missing essential steps.  As stated in the above rejection under 35 U.S.C. 112(b), the claims must contain limitations that show how the controller is performing the calculations to arrive at the claimed subject matter, including the claimed coefficients, time constant, and slope of the claimed line.  

The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why the indefiniteness rejection is in error, but argues only that “Applicant is under no obligation to recite the entire specification in Applicant's claims”.  Thus, the remarks in response to the indefiniteness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically .

In response to applicant's argument that Maki is not capable of performing the functional steps in claims 1, 8, and 15, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747